Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                       Illinois Official Reports                        Reason: I attest to
                                                                        the accuracy and
                                                                        integrity of this
                                                                        document
                                Appellate Court                         Date: 2018.07.12
                                                                        08:19:02 -05'00'




                   People v. Space, 2018 IL App (1st) 150922



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ANTWAN SPACE, Defendant-Appellant.



District & No.    First District, First Division
                  Docket Nos. 1-15-0922, 1-15-1171 cons.



Filed             May 4, 2018



Decision Under    Appeal from the Circuit Court of Cook County, No. 02-CR-22186; the
Review            Hon. Evelyn B. Clay, Judge, presiding.



Judgment          Affirmed in part, reversed in part, and remanded.


Counsel on        Michael J. Pelletier, Patricia Mysza, and Jonathan Krieger, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Matthew Conners, and Tyler J. Cox, Assistant State’s Attorneys, of
                  counsel), for the People.



Panel             JUSTICE ROCHFORD delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Reyes and Justice Lampkin concurred in the
                  judgment and opinion.
                                             OPINION

¶1       Following a 2007 jury trial, defendant-appellant, Antwan Space, was convicted of first
     degree murder while attempting or committing a forcible felony other than second degree
     murder in violation of section 9-1(a)(3) of the Criminal Code of 1961 (720 ILCS 5/9-1(a)(3)
     (West 2002)) (felony murder), and sentenced to 45 years’ imprisonment. On appeal, defendant
     contends that (1) his conviction should be reversed because the State did not establish a
     requisite predicate forcible felony, (2) his conviction should be reversed and the case
     remanded because the trial court had violated Illinois Supreme Court Rule 431(b) (eff. May 1,
     2007) during jury selection, and (3) his mittimus should be corrected to reflect four additional
     days of presentencing custody credit. We reverse defendant’s conviction for felony murder
     based on the State’s failure to prove both that the asserted predicate forcible felony of
     aggravated battery with a firearm (1) had an independent felonious purpose and
     (2) proximately resulted in the victim’s death, and we remand the case for a new sentencing
     hearing on the lesser-included offense of aggravated battery with a firearm.
¶2       Defendant was arrested on August 12, 2002, in connection with the August 9, 2002,
     shootings of cousins Mitchell Barrow and Virgil Thomas. The shootings were witnessed by
     Tiffany Allen, who was dating Mr. Barrow, and Debra Alexander. Defendant, the ex-boyfriend
     of Ms. Allen, twice shot Mr. Barrow and then, as Mr. Thomas assisted Mr. Barrow, shot Mr.
     Thomas. Mr. Barrow died as a result of the injuries he suffered from the gunshots. Mr. Thomas
     survived. Defendant was charged by indictment with 12 counts of first degree murder as to Mr.
     Barrow, as well as two counts of attempt (first degree murder), one count of aggravated battery
     with a firearm, and one count of aggravated battery as to Mr. Thomas.
¶3       Before trial, pursuant to defendant’s motions, the trial court suppressed his postarrest
     statements. This decision was affirmed on interlocutory appeal. People v. Space, No.
     1-05-1811 (2007) (unpublished order under Illinois Supreme Court Rule 23).
¶4       The State proceeded to trial on a single count of first degree murder, which charged that
     defendant “without lawful justification shot and killed Mitchell Barrow with a firearm during
     the commission of a forcible felony, to wit: aggravated battery with a firearm” (count 11). All
     other charges were nol-prossed.
¶5       At the start of voir dire, the trial court addressed the entire venire as follows:
                 “Mr. Space as with other persons charged with crimes is presumed to be innocent of
             the charge that brings him before you. The presumption of innocence cloak[s] him now
             at the beginning of the trial and will continue [to] cloak him throughout the course of
             the proceedings[.] It is absolutely essential as we select this jury that each of you
             understand and embrace these fundamental principles of law. That is all persons
             charged with a crime are presumed to be innocent. And that is it is the burden of the
             State who has brought the charges to prove the [d]efendant guilty beyond a reasonable
             doubt. What this means [is] the [d]efendant has no obligation to testify in his own
             behalf or to call any witnesses in his defense. He may simply sit here and rely upon
             what he and his attorney perceive to be the inability of the State to present sufficient
             evidence to meet their burden. Should that happen, you will have to decide the case on
             the basis of evidence presented by the prosecution only.



                                                -2-
                    The fact that the [d]efendant does not testify or present witnesses must not be
                considered by you in any way in arriving at your verdict. However, should the
                [d]efendant elect to testify or should his attorney present witnesses in his behalf, you
                are to consider that evidence in the same manner and by the same standard as evidence
                presented by the prosecution.
                    The bottom line is that there is no burden upon the [d]efendant to prove his
                innocence. It is the State’s burden to prove him guilty beyond a reasonable doubt. The
                prosecutors are here to prosecute the case in support of the charge. The defense
                attorney is here to represent him and to insure that the State is held to its burden of
                proof.”
¶6         To the first panel of 14 prospective jurors as a whole, the court said:
                    “Should the prosecutor fail to prove its case against the [d]efendant beyond a
                reasonable doubt, is there anyone of you who would hesitate to sign a verdict of not
                guilty? If so raise your hand. Let the record reflect there are no raised hands.
                    Should the prosecutor prove its case against the [d]efendant beyond a reasonable
                doubt, is there anyone of you who would hesitate to sign a verdict of guilty? If so raise
                your hand. Let the record reflect that there are no raised hands.”
¶7         Immediately afterward, the State asked the entire panel:
                    “I just want to make sure is there anyone here if he did not testify would hold that
                against the [d]efendant? If you would hold the fact he did not testify would you raise
                your hand.
                    Let the record reflect no one has raised their hand.”
¶8         The court dismissed 7 jurors from the first panel and proceeded to question another panel
       of 14 prospective jurors. The court asked the entire panel the following:
                    “If the prosecutor fails to prove its case against the [d]efendant beyond a reasonable
                doubt, is there anyone of you who would hesitate to sign a verdict of not guilty? If so
                raise your hand.
                    Let the record reflect there are no raised hands.
                    Should the prosecutors prove its case against the [d]efendant beyond a reasonable
                doubt, is there anyone of you who would hesitate to sign a verdict of guilty? If so raise
                your hand.
                    Let the record reflect that there are no raised hands.”
¶9         The State then asked the panel:
                    “This is for everybody. The Judge has instructed you that the [d]efendant has the
                right not to testify. If the [d]efendant does not testify, is there anyone here that would
                hold that against him? If you would, raise your hand. Let the record reflect no one has
                raised their hand.”
¶ 10       After selecting five more jurors and two alternate jurors from this group, the trial
       commenced.
¶ 11       In its opening statement, the State presented an overview of its case and the evidence. The
       State related that defendant was “inspired by jealousy” of Mr. Barrow’s relationship with Ms.
       Allen and his “motive on that night was to murder Mitchell Barrow.” Defendant “exacted his
       intention to get rid of” Mr. Barrow when he took out a handgun and fired it. After twice


                                                    -3-
       shooting Mr. Barrow, defendant’s “mission of murder was already accomplished.” After that,
       Mr. Thomas attempted to “get [Mr. Barrow] away from [the] clutches of defendant.”
       Defendant “didn’t stop there”; rather he “continued to walk toward [Mr. Barrow and Mr.
       Thomas] and shoot at [Mr. Barrow] as [Mr. Thomas] was trying to do nothing more but carry
       him to safety.” The State finished its opening statement by telling the jurors that, at the close of
       evidence, it would ask them to “find [defendant] guilty of the two crimes that he committed
       that night, the aggravated battery of Virgil Thomas and the first-degree murder of Mitchell
       Barrow.”
¶ 12       The testimony of Mr. Thomas, Ms. Allen, and Debra Alexander provided a background
       and a description of the shootings, as follows.
¶ 13       Ms. Allen, at the time of the shooting, had been dating Mr. Barrow, the father of two of her
       children, for four years and lived with him. Ms. Allen had known defendant for years and
       previously dated him.
¶ 14       During the week leading up to the shootings, Mr. Thomas went with Mr. Barrow to pick up
       Ms. Allen near the intersection of Douglas Boulevard and Homan Avenue in Chicago.
       Defendant was there with Ms. Allen, and Mr. Thomas heard defendant tell her that he loved
       her. Ms. Allen ultimately chose not to get into Mr. Barrow’s vehicle. Mr. Barrow became
       angry and drove away. Later in the week, Mr. Thomas saw defendant with Ms. Allen two
       additional times.
¶ 15       On the evening of August 9, 2002, Mr. Barrow drove Mr. Thomas, Ms. Allen, Ms.
       Alexander, and a woman named Kathy to Douglas Park in Chicago. Mr. Barrow parked his
       vehicle near an area of the park where there were three concrete tables, surrounded by four
       benches and four or five “real bright” lights. The group exited the vehicle and entered the park.
       Mr. Thomas and Ms. Alexander, who were dating, sat at one table; Ms. Allen sat at a table next
       to them. Kathy and Mr. Barrow first sat on a bench and later stood and talked on the nearby
       sidewalk.
¶ 16       The witnesses testified that they consumed some alcohol prior to the shootings. Mr.
       Thomas initially testified that he drank “a shot” before acknowledging that he had “some
       drinks.” He maintained that he was not drunk and that his consumption of alcohol did not
       affect what he saw or heard that night. Ms. Allen testified that she had “not even a half cup” of
       cognac. Ms. Alexander related that she had “maybe two sips” of cognac.
¶ 17       After a while, two men and a young woman approached the group; one of the men had
       braids in his hair and was wearing a T-shirt and shorts. Mr. Thomas, in his testimony,
       identified this individual as defendant. Ms. Allen testified that defendant was one of the men
       who approached the group that night but that, in all the years she had known defendant, she had
       never seen his hair in “dreadlocks,” “cornrows,” or braids.
¶ 18       Defendant first walked to the table where Ms. Allen was sitting. Shortly thereafter, Ms.
       Allen approached Mr. Barrow and said they should leave the park. Defendant walked over to
       them and pulled out a silver handgun. While a few feet from Mr. Barrow, defendant pointed
       the gun at him and fired it.
¶ 19       Ms. Allen ran and did not see whether Mr. Barrow had been struck. She heard five to six
       gunshots as she escaped. Ms. Allen saw only defendant with a gun that night.




                                                    -4-
¶ 20       When the gun was fired, Mr. Thomas and Ms. Alexander hid under the table. Mr. Thomas
       thought defendant’s weapon was “automatic” but was “not for sure.” Mr. Thomas and Ms.
       Alexander testified to defendant firing two more shots at that time.
¶ 21       After shooting Mr. Barrow, defendant’s gun jammed, and he began to walk away while
       “fiddling with the gun.” Defendant fired more shots into the air. As defendant walked away
       from him, Mr. Barrow, who was holding the left side of his chest, walked toward Mr. Thomas.
       Mr. Thomas saw defendant “moving away” and grabbed Mr. Barrow.
¶ 22       Mr. Thomas pulled Ms. Alexander from under the table and held Mr. Barrow as they all
       went to the vehicle. Mr. Thomas, however, had to return to the park to get the keys. When Mr.
       Thomas came back to the car, he gave the keys to Ms. Alexander and again grabbed Mr.
       Barrow to help him into the car. Mr. Barrow had been shot in the chest and was bleeding “real
       heavy.” Mr. Thomas testified that defendant pointed a gun “directly at my way” and fired a
       shot. Mr. Thomas’s leg “gave out,” and he realized he had been shot. The bullet went through
       his hip and thigh, and as a result, Mr. Thomas suffered nerve damage and has difficulty
       standing on the injured leg.
¶ 23       On August 12, 2002, Mr. Thomas identified defendant in a lineup as the offender. At trial,
       Mr. Thomas testified that he recognized defendant in the lineup by the white T-shirt and shorts
       he was wearing and the braids in his hair. When the State showed Mr. Thomas a photo of
       defendant without braids, wearing shorts and an orange T-shirt, Mr. Thomas testified that it did
       not depict how defendant appeared in the lineup. The State also showed Mr. Thomas a photo
       showing the entire lineup, sitting down. Mr. Thomas testified that, although he recalled the
       individuals in the lineup had been standing, the photo otherwise accurately depicted the lineup.
       At the request of the State, Mr. Thomas drew an “X” on the lineup photo by the person wearing
       an orange T-shirt without braids as the one he had identified as the shooter. On
       cross-examination, Mr. Thomas testified that the photo of the lineup did not accurately depict
       the lineup he viewed because defendant had been wearing braids.
¶ 24       Detective Patrick Deenihan testified that defendant did not have braids when he was
       arrested nor when he appeared in the August 12 lineup. In the lineup, defendant did wear an
       orange T-shirt and long denim shorts. Detective Deenihan confirmed that Mr. Thomas
       identified defendant in the lineup as the individual who shot him and Mr. Barrow. On August
       13, 2002, Ms. Alexander viewed a lineup, which included defendant, but she did not make an
       identification.
¶ 25       The parties stipulated that (1) Dr. Leon Sykes would testify that, just after midnight on
       August 10, 2002, Mr. Thomas was treated for a gunshot wound to his left thigh and that Mr.
       Thomas had alcohol in his system; (2) Dr. Sykes would testify that he performed surgery on
       Mr. Barrow on August 10, 2002, and recovered a metal bullet from his body; (3) Lilly Ford
       would testify that, at approximately 11:30 p.m., she was sleeping at her residence on Douglas
       Boulevard in Chicago when falling glass from her window awoke her and she later found
       pieces of a bullet, which were recovered by police; (4) an evidence technician would testify
       that shortly after midnight on August 10, 2002, he photographed and collected four fired
       cartridge cases on Douglas Boulevard and photographed blood on the street near Mr. Barrow’s
       car; (5) an evidence technician would testify to recovering a bullet in Ms. Ford’s home; and
       (6) there was a proper chain of custody for the recovered bullets and fired cartridge cases.
¶ 26       Dr. Kendall Crowns, a pathologist, testified that, on August 11, 2002, he performed an
       autopsy of Mr. Barrow and found that he had sustained two gunshot wounds—one to his chest

                                                  -5-
       and another to his left arm. Dr. Crowns concluded that the cause of death was multiple gunshot
       wounds and the manner of death was homicide. Mr. Barrow had a blood-alcohol content of
       0.074%, the equivalent of roughly three to four cans of beer.
¶ 27       John Onstwedder, an expert in the field of fingerprint identification, testified that there
       were no latent fingerprints on the four cartridge cases he examined. Mr. Onstwedder explained
       that it is possible for a person to touch an object and not leave fingerprints, depending on such
       factors as a lack of sufficient greases or oils on the finger to make a fingerprint and the touched
       object having a curved surface.
¶ 28       Aaron Horn, an expert in firearms and tool mark identification, examined the four fired
       cartridge cases recovered from Douglas Boulevard, the piece of bullet found by Ms. Ford, and
       the bullet recovered from Mr. Barrow’s body. Mr. Horn testified that a difference between a
       revolver and a semiautomatic firearm is that a semiautomatic firearm ejects fired cartridge
       casings, whereas the fired cartridge cases of revolvers have to be physically removed. In this
       case, all cartridge cases and bullet pieces were designed for a .38 caliber firearm. Mr. Horn
       could neither eliminate nor identify the four cartridge cases, which were designed for a
       semiautomatic firearm, as having been fired from the same firearm. However, Mr. Horn
       concluded that the bullet and bullet piece he examined were fired from the same firearm, but he
       was unable to determine if they were fired by a revolver or semiautomatic firearm.
¶ 29       On cross-examination, Mr. Horn acknowledged that he could not conclude that the fired
       cartridge cases and the bullets he examined were discharged from the same firearm. Mr. Horn
       also could not make any conclusions about the fragment of a bullet that Ms. Ford found in her
       apartment the day after the shooting because it was unsuitable for examination.
¶ 30       The State rested. Defendant filed a motion for a directed verdict, arguing that the
       eyewitnesses did not make a credible identification of him as the shooter. The trial court denied
       the motion. Defendant waived his right to testify and rested.
¶ 31       In closing arguments, the State argued that defendant approached Douglas Park “scoping
       out his opportunity.” The State also referred to Mr. Thomas when it described “the defendant
       point[ing] that gun now unjammed, that .380 and fir[ing] at him.” The State further argued:
                    “You know that whoever fired that gun caused and did the act[,] the act that killed
                him, the defendant. *** You know from what we talked about he is the one that did
                that. And that when the defendant did so he was committing the offense of aggravated
                battery with a firearm, so that charge is called felony murder rule.
                    How that works is if we have prove[d] to you, which we have, that the defendant
                committed aggravated battery with a firearm upon Virgil Thomas and Mitchell Barrow
                died during that course of events, during that time, he is guilty of his murder. I think
                that is direct and that is to the point.
                    To prove another [instruction] Honorable Judge Clay is going to read to you deals
                with aggravated battery, it says ‘a person commits the offense of aggravated battery
                with a firearm when he, by means discharging a firearm, knowingly causes injury to
                another person.’
                    Well, he did discharge a firearm[;] we have the casings, the testimony of Horn, ***
                the bullet in Mitchell Barrow, the bullet that went through Mitchell—I mean Virgil that
                you have in his leg.



                                                    -6-
                   Of course he did that. He performed the act. He shot a firearm at Virgil Thomas as
               Virgil was rounding that car ***. And common sense tells you *** that he knew he was
               going to cause injury and, in fact, he did. We have proven that.
                   And therefore because Mitchell dies during that time he is guilty. It is done.”
¶ 32       In rebuttal, the State also argued that defendant murdered Mr. Barrow because of “his
       decision to act jealous[ly] on that night and to rub [Mr. Barrow] out.” The State went on to
       argue:
                    “You heard all about the jealous rage[; maybe words weren’t] spoken ***, but ***
               with something better [than] that even more tangible, even more concrete, it was
               spoken by this defendant right over here with every pull of that trigger, with every bang
               of that gun.
                    This defendant sent his message of jealousy and right [toward Mr. Barrow]. He
               killed him with [every one] of those messages, just like I told you in opening
               statements. Just like I told you what this evidence would have proved and it has. This
               defendant shot [Mr. Barrow] until he got rid of him. And the one person who was able
               to take him to *** safety, his cousin[,] pulled him away. When he pulled him away that
               is why this defendant didn’t stop his mission right then and there. He thought [maybe]
               this guy [was] going to save his life, [maybe] this guy [was] going to get him to safety
               or wait a minute more. So [maybe] this guy saw my face, well, yeah, [Mr. Thomas] did
               see his face. This defendant had to know that he had been seen a couple of days earlier
               by [Mr.] Mitchell when [Mr.] Mitchell was trying to pick [up] Tiffany ***. There is no
               question about it, this defendant had a motive that night. ***
                   ***
                   [Defendant] is the shooter from that night, is the killer, is the man who committed
               aggravated battery upon Virgil Thomas and murdered in cold blood Mitchell Barrow.”
¶ 33       After closing arguments, the trial court instructed the jury as follows:
                   “[A] person commits the offense of first degree murder when he kills an individual
               in performing the act which causes death he was committing the offense of aggravated
               battery with a firearm. A person commits the offense of aggravated battery with a
               firearm when he, by means of discharging of a firearm, knowingly causes injury to
               another person.
                   ***
                   To sustain the charge of first degree murder the State must prove the following
               propositions: First, that the defendant performed the act which caused the death of
               Mitchell Barrow ***. [S]econd, when the defendant did so he was committing the
               offense of aggravated battery with a firearm.”
¶ 34       The jury found defendant guilty of felony murder. After denying defendant’s oral motion
       for a new trial, the trial court sentenced him to 45 years’ imprisonment. A timely appeal was
       not filed.
¶ 35       In 2011, defendant filed a pro se petition seeking relief pursuant to the Post-Conviction
       Hearing Act (725 ILCS 5/122-1 et seq. (West 2010)), which alleged his trial counsel was
       ineffective for failing to file a notice of appeal from his conviction. Postconviction counsel
       filed an amended petition, which sought leave to file a late notice of appeal from defendant’s
       conviction for felony murder. The trial court granted this request, and postconviction counsel

                                                   -7-
       filed a notice of appeal (No. 1-15-0922) from defendant’s conviction. See People v. Ross, 229
Ill. 2d 255, 268-71 (2008) (when a postconviction petitioner demonstrates that counsel was
       ineffective for failing to file a notice of appeal, the trial court may allow the petitioner leave to
       file a late notice of appeal). Defendant also filed a pro se notice of appeal (No. 1-15-1771). We
       consolidated the appeals.
¶ 36        On appeal, defendant first contends that his conviction for felony murder should be
       reversed because the State did not establish a valid predicate forcible felony to sustain his
       conviction. Specifically, defendant argues that his felony murder conviction cannot be based
       upon the predicate felony of the aggravated battery with a firearm of Mr. Thomas where the
       evidence failed to establish both that the aggravated battery with a firearm of Mr. Thomas had
       an independent felonious purpose apart from the murder itself and proximately caused Mr.
       Barrow’s death. We will address each of defendant’s contentions, in order.
¶ 37        The State urges that defendant forfeited this issue in that he did not raise it below by any
       objection at trial or in a written posttrial motion. We disagree. Defendant’s argument, as to the
       State’s failure to prove a valid predicate forcible felony, is directed toward the sufficiency of
       the evidence and may be raised for the first time on direct appeal. In re Dionte J., 2013 IL App
       (1st) 110700, ¶¶ 78-79 (where “ ‘a defendant makes a challenge to the sufficiency of the
       evidence, his or her claim is not subject to the waiver rule and may be raised for the first time
       on direct appeal’ ” (quoting People v. Woods, 214 Ill. 2d 455, 470 (2005))).
¶ 38        In this case, defendant was charged with felony murder based on the theory that, in
       performing the acts which caused Mr. Barrow’s death, he was committing aggravated battery
       with a firearm.
¶ 39        The first degree murder statute sets forth three mental states or conduct that may
       accompany acts that cause a murder. People v. Davis, 233 Ill. 2d 244, 263 (2009) (“A
       defendant can (1) intend to kill or do great bodily harm to the victim (intentional murder),
       (2) know that his acts create a strong probability of death or great bodily harm to the victim
       (knowing murder, also known as strong probability murder), or (3) attempt or commit a
       forcible felony other than second degree murder (felony murder).” (citing 720 ILCS 5/9-1(a)
       (West 2004)).
¶ 40        Under the felony murder statute, “ ‘[a] person who kills an individual without lawful
       justification commits first degree murder if, in performing the acts which cause the death ***
       he is attempting or committing a forcible felony other than second degree murder.’ ” People v.
       Belk, 203 Ill. 2d 187, 192 (2003) (quoting 720 ILCS 5/9-1(a)(3) (West 1996)); 720 ILCS
       5/9-1(a)(3) (West 2002). Aggravated battery, resulting in great bodily harm or permanent
       disability or disfigurement, is a forcible felony for purposes of the felony murder statute. 720
       ILCS 5/2-8 (West 2002). A person commits aggravated battery with a firearm when he, in
       committing a battery, knowingly or intentionally by means of the discharging of a firearm
       causes any injury to another person. 720 ILCS 5/12-4.2(a)(1) (West 2002).
¶ 41        We recognize that the felony murder charge against defendant did not specifically name
       the victim of the predicate felony of aggravated battery with a firearm. It is defendant’s
       position on appeal that the State “offered two theories of the victim of that predicate
       [aggravated battery with a firearm], suggesting at points that it was [Mr.] Barrow and at other
       points that it was Virgil Thomas.” The State in response argues that its sole theory at trial was
       that Mr. Thomas was the victim of the aggravated battery with a firearm, which was the


                                                     -8-
       asserted predicate forcible felony, for the felony murder of Mr. Barrow. As to this issue, we
       agree with the State.
¶ 42        The aggravated battery charges of the indictment, including the aggravated battery with a
       firearm count, listed only Mr. Thomas as the victim. The State, in its prosecution of the felony
       murder charge, made clear that it was seeking a conviction based on the aggravated battery
       with a firearm of Mr. Thomas. We, therefore, will consider only whether the aggravated
       battery of Mr. Thomas, based on the evidence, can serve as the requisite forcible felony to
       sustain defendant’s conviction for felony murder.
¶ 43        Although, in rejecting the State’s forfeiture objection, we agreed that defendant’s argument
       is directed toward the sufficiency of the evidence, the ultimate issue as to whether the
       aggravated battery with a firearm constitutes a proper predicate felony in this case is one of
       law, which we review de novo. People v. Davison, 236 Ill. 2d 232, 239 (2010) (citing People v.
       Pelt, 207 Ill. 2d 434, 439 (2003)).
¶ 44        The purpose of the felony murder statute is to limit the violence that accompanies the
       commission of forcible felonies, so that anyone engaged in such violence will automatically be
       subject to a murder prosecution should someone be killed during the commission of a forcible
       felony. Belk, 203 Ill. 2d at 192; People v. Johns, 345 Ill. App. 3d 237, 242 (2003) (“Felony
       murder seeks to deter persons from committing forceable felonies by holding them responsible
       for murder if a death results.”). To this end, the offense of felony murder is unique because, in
       order to commit felony murder, the defendant need not have had the intent to kill. Davison, 236
Ill. 2d at 239-40; People v. Jones, 376 Ill. App. 3d 372, 387 (2007) (felony murder derives its
       mental state from the underlying offense); see also People v. Dekens, 182 Ill. 2d 247, 259
       (1998) (Heiple, J., dissenting) (“In Illinois, the only type of first degree murder which does not
       require proof of a specific mens rea, or intent, on the part of the defendant is felony murder.
       [Citation.] The felony-murder doctrine thus stands as a substitute for intent in cases where the
       defendant’s commission of a felony causes another person’s death.”). Therefore, in order to
       sustain defendant’s felony murder conviction, the State is not required to prove that he had the
       intent to kill. People v. Shaw, 186 Ill. 2d 301, 322 (1998); People v. Dennis, 181 Ill. 2d 87, 105
       (1998).
¶ 45        As a result of this distinction from other forms of first degree murder, our supreme court
       has repeatedly expressed its concern that a felony murder charge may, in effect, improperly
       allow the State to both eliminate the offense of second degree murder and avoid the burden of
       proving an intentional or knowing first degree murder. See Davison, 236 Ill. 2d at 240 (and
       cases cited therein). This concern was especially paramount in cases where the same conduct
       forms the basis of the predicate felony and the killing. See People v. Morgan, 197 Ill. 2d 404
       (2001). Addressing this situation, our supreme court in Morgan held that “where the acts
       constituting forcible felonies arise from and are inherent in the act of murder itself, those acts
       cannot serve as predicate felonies for a charge of felony murder.” Id. at 447. Moreover, as
       stated in Morgan, in order to support a charge of felony murder, “the predicate felony
       underlying a charge of felony murder must have an independent felonious purpose,” i.e., it
       must have some independent motivation or purpose apart from the murder itself. Id. at 458;
       People v. Alvarez-Garcia, 395 Ill. App. 3d 719, 733-34 (2009).
¶ 46        Here, the act constituting the aggravated battery of Mr. Thomas was not an act that gave
       rise to or was inherent in the murder of Mr. Barrow and, thus, did not run afoul of Morgan on


                                                   -9-
       this basis. The State, however, did not establish that the aggravated battery with a firearm of
       Mr. Thomas had an independent felonious purpose apart from the murder of Mr. Barrow.
¶ 47        The State’s theory underlying the prosecution of the felony murder charge, as reflected in
       its opening statement and closing arguments, supports this conclusion. In opening statements,
       the State told the jury that, on the night of the shootings, defendant went to Douglas Park with
       a “mission of murder” and a “motive” to “murder” and “get rid of” Mr. Barrow. The State
       further stated that defendant had this “murderous intent” when he shot Mr. Thomas. In closing
       arguments, the State again asserted that defendant had the motive “to rub [Mr. Barrow] out”
       and that he came to the park to carry out that intent. The State further contended that defendant
       continued his mission to murder Mr. Barrow when he shot Mr. Thomas because defendant
       thought Mr. Thomas was “going to save [Mr. Barrow’s] life, [maybe] this guy is going to get
       him to safety.”
¶ 48        The State’s arguments at trial, as to defendant’s felonious purpose, are supported by the
       evidence presented. The record shows that, when defendant fired the gun in the direction of
       Mr. Thomas, Mr. Thomas was holding Mr. Barrow in his arms. It is possible, as argued by the
       State, that defendant fired the gun at that time to prevent Mr. Thomas from saving Mr.
       Barrow’s life. But it is also possible that defendant was intending again to shoot Mr. Barrow
       but he hit Mr. Thomas instead. Both of these reasonable possibilities tend to show that
       defendant was acting with the same felonious purpose of accomplishing the murder of Mr.
       Barrow when he committed the aggravated battery of Mr. Thomas. Our examination of the
       record does not yield that defendant’s conduct in shooting Mr. Thomas clearly exhibited a
       distinct felonious purpose, other than his motive and purpose to accomplish the murder of Mr.
       Barrow.
¶ 49        With regard to causation, defendant argues that there is no evidence that Mr. Barrow’s
       death was the proximate result of the shooting of Mr. Thomas where Mr. Barrow was fatally
       wounded before the aggravated battery with a firearm of Mr. Thomas took place. In its brief,
       the State does not specifically respond to this causation argument. We agree with defendant.
¶ 50        “Illinois adheres to the ‘proximate cause’ theory of liability for felony murder, meaning
       ‘liability attaches under the felony-murder rule for any death proximately resulting from the
       unlawful activity.’ ” People v Brown, 2015 IL App (1st) 131552, ¶ 30 (quoting People v.
       Lowery, 178 Ill. 2d 462, 465 (1997)); see also Shaw, 186 Ill. 2d at 322 (“Felony murder
       depends solely on a cause and effect relationship between the crime committed and the
       resulting murder to impose liability.”). “For the felony-murder rule to attach, the act causing
       the death must both occur during the underlying felony and be the direct and proximate result
       of the felony.” Johns, 345 Ill. App. 3d at 244. Stated differently, the focus of the proximate
       cause theory of liability is: “when a felon’s attempt to commit a forcible felony sets in motion
       a chain of events which were or should have been within his contemplation when the motion
       was initiated, he should be held responsible for any death which by direct and almost inevitable
       sequence results from the initial criminal act.” Lowery, 178 Ill. 2d at 467; Jones, 376 Ill. App.
3d at 387.
¶ 51        Here, the evidence showed that defendant began his crime spree that night by twice
       shooting Mr. Barrow, with one of those gunshots hitting Mr. Barrow’s chest. Only after
       defendant twice shot Mr. Barrow (and dealt with the weapon becoming jammed) did he turn
       his gun on Mr. Thomas. Given this sequence of events, the act causing the death—the shooting
       of Mr. Barrow—occurred before and not during the asserted predicate felony—the aggravated

                                                  - 10 -
       battery with a firearm of Mr. Thomas. See Johns, 345 Ill. App. 3d at 244 (“[f]or the
       felony-murder rule to attach, the act causing the death must *** occur during the underlying
       felony”).
¶ 52       Moreover, Mr. Barrow’s death was not the proximate result of the aggravated battery with
       a firearm of Mr. Thomas. There was no direct or circumstantial evidence showing that, by
       shooting Mr. Thomas in the leg, defendant set in motion a chain of events that resulted in Mr.
       Barrow’s death. In fact, the medical evidence was that Mr. Barrow died of the gunshot wounds
       he sustained prior to defendant’s act of shooting Mr. Thomas. Therefore, Mr. Barrow’s death
       was not the result of the aggravated battery with a firearm of Mr. Thomas. It was the earlier
       shootings of Mr. Barrow that led to his death. Because the aggravated battery with a firearm
       felony did not meet the causation requirement of the felony murder rule, we find that the
       aggravated battery with a firearm of Mr. Thomas was not a valid predicate felony.
¶ 53       At oral argument, the State maintained that the aggravated battery with a firearm of Mr.
       Thomas was a valid predicate felony, despite the fact that it occurred after Mr. Barrow received
       his fatal gunshot wounds. The State cited People v. Griffith, 334 Ill. App. 3d 98 (2002),1 and
       People v. Stout, 122 Ill. App. 3d 254 (1984), in support of its argument. We disagree.
¶ 54       The defendant in Griffith was living in the victim’s apartment. Griffith, 334 Ill. App. 3d at
       100. Following an argument after the victim left the apartment, the defendant pried open the
       victim’s safe in an attempt to take his cash but found no money. Id. at 101. The victim then
       returned to the apartment. Id. The defendant, fearing the victim would hurt him or call the
       police when he discovered that he had pried open the safe, beat and stabbed the victim. Id. The
       defendant then took the victim’s wallet. Id. The defendant later made statements that he had
       killed the victim for the money. Id. at 102. At trial, however, the defendant testified that he
       took the wallet as an “afterthought.” Id. at 111. The defendant was found guilty of felony
       murder and armed robbery. Id. at 109. This court affirmed the defendant’s convictions,
       finding:
                    “The afterthought defense does not work. [The defendant] was able to take the
                money because he had rendered [the victim] helpless. The jury did not have to find [the
                defendant] formed the criminal intent to commit armed robbery before committing the
                murder. [People v. Pitsonbarger, 142 Ill. 2d 353, 372-73 (1990)] (‘it is sufficient that
                the State proved the elements of the crime and the accompanying felonies were part of
                the same criminal episode’).” Griffith, 334 Ill. App. 3d at 111.
¶ 55       A similar result was reached in Stout. There, the defendant and the codefendant argued
       with and then beat the victim because the victim refused to give the defendant a drink. Stout,
122 Ill. App. 3d at 256-57. During the beating, the defendant took the victim’s watch. Id. at
       257. The defendant, on appeal, argued that he took the watch as an “afterthought.” Id. at 260.
       The appellate court affirmed the defendant’s felony murder conviction based on the robbery,
       stating:
                    “In any event, no Illinois case has stated that the fact that robbery is an afterthought
                of acts of beating prevents the operation of the felony murder rule. The rule is broad in
                scope. [Citation.] Responsibility attaches to an accused ‘for those deaths which occur
                during a [forcible] felony and which are the foreseeable consequence of his initial

           1
           Habeas corpus relief granted on other grounds by United States ex rel. Griffith v. Hulick, 587 F.
       Supp. 2d 899 (N.D. Ill. 2008).

                                                    - 11 -
                criminal acts.’ [Citation.] According to one of [the defendant’s] statements, the striking
                of [the victim] was part of the procedure by which the watch was forcibly removed
                from [the victim’s] person. Robbery is not a specific intent crime, and neither [the
                defendant] nor [the codefendant] needed to have the intent to deprive [the victim] of his
                property at the time the beating started in order for that conduct to be part of the offense
                of robbery. Considering [the victim’s] age and physical condition, his death was a
                foreseeable consequence of the beating shown by the evidence. The evidence
                supported a determination that a felony murder occurred.” Id. at 260-61.
¶ 56        In each case, the defendants argued that the actual taking occurred after the conduct which
       resulted in the death of the victims and, therefore, robbery could not serve as a predicate
       felony. The reviewing courts rejected those arguments because the offense of robbery is not a
       specific intent crime, i.e., the taking by force or threat of force is the gist of the offense of
       robbery and no intent need be charged. See People v. Banks, 75 Ill. 2d 383, 391-92 (1979). As
       such, there was no requirement that the defendants in Griffith and Stout formed the intent to
       commit the robbery before they began to act in order for the State to establish a valid predicate
       felony. Rather, the robberies—the predicate felonies—began and were accomplished by the
       conduct that resulted in the victims’ deaths. Accordingly, in each case, because the conduct
       causing the death of the victim occurred during the predicate felony and the death of the victim
       was the proximate result of that conduct, a conviction for felony murder was appropriate.
¶ 57        Here, unlike in Griffith and Stout, the predicate felony—the aggravated battery with a
       firearm of Mr. Thomas—did not begin, nor was it accomplished, by the conduct that resulted
       in the death of Mr. Barrow. Rather, as mentioned, defendant began his crime spree by twice
       shooting Mr. Barrow. One of those gunshots hit Mr. Barrow in the chest and resulted in his
       death. Defendant then turned his gun on Mr. Thomas. Therefore, the conduct causing the death
       of Mr. Barrow did not occur during the predicate felony—the aggravated battery with a firearm
       of Mr. Thomas—nor was it the proximate result of Mr. Barrow’s death.
¶ 58        At oral argument, the State, in addressing proximate cause, also maintained that, by
       shooting Mr. Thomas, defendant prevented Mr. Barrow from receiving timely medical
       treatment, which then led to his death. The State did not present this theory of proximate cause
       at trial or in its brief. (The State did assert that defendant’s felonious purpose in shooting Mr.
       Thomas was, possibly, to prevent him from saving Mr. Barrow.) Therefore, the argument has
       been forfeited. Ill. S. Ct. R. 341(h)(7), (i) (eff. Nov. 1, 2017).
¶ 59        Forfeiture aside, the State’s argument ignores the fact that defendant’s act of shooting Mr.
       Barrow occurred before the aggravated battery with a firearm of Mr. Thomas. The argument
       also ignores that it was the shots fired at Mr. Barrow which set in motion his murder, and not
       the aggravated battery with a firearm of Mr. Thomas. In addition, there was no evidence that
       Mr. Barrow would have survived his gunshot wounds if he had reached the hospital sooner.
       Even if there was such evidence, the State’s argument is essentially another way of saying that
       defendant was so determined to kill Mr. Barrow that he shot Mr. Thomas to prevent him from
       saving Mr. Barrow. This argument then tacitly acknowledges that the predicate felony—the
       aggravated battery with a firearm—was committed to effectuate the murder of Mr. Barrow and
       had the same felonious purpose.
¶ 60        Accordingly, given our conclusion that the aggravated battery with a firearm did not have
       an independent felonious purpose and that the aggravated battery with a firearm of Mr.


                                                    - 12 -
       Thomas and the murder of Mr. Barrow did not have the necessary causal relationship, we must
       reverse defendant’s felony murder conviction.
¶ 61        However, defendant concedes, and we agree, that “the predicate felony underlying a
       charge of felony murder is a lesser-included offense of felony murder.” People v. Smith, 233
Ill. 2d 1, 17 (2009); see also People v. Rosenthal, 394 Ill. App. 3d 499, 508 (2009) (holding that
       aggravated battery with a firearm is a lesser-included offense of felony murder, predicated on
       aggravated battery with a firearm and, also, mentioning that “inherent in the verdict finding
       defendant guilty of murder, the jury also found defendant guilty beyond a reasonable doubt of
       the predicate aggravated battery with a firearm”). In this court, defendant does not challenge
       the sufficiency of the evidence as to the lesser-included offense of the aggravated battery with
       a firearm of Mr. Thomas. Moreover, our review of the evidence shows that the State proved,
       beyond a reasonable doubt, that defendant shot Mr. Thomas in the leg without justification and
       that Mr. Thomas suffered significant and permanent injury as a result of the gunshot. As such,
       although we reverse defendant’s conviction for felony murder, we will consider his argument
       regarding the propriety of the trial court’s jury admonishments.
¶ 62        Defendant maintains that the trial court did not comply with Illinois Supreme Court Rule
       431(b) (eff. July 1, 2012) when it failed to ensure the prospective jurors understood and
       accepted each principle set out in the rule. Whether the trial court complied with Rule 431(b)
       presents a question of law that we review de novo. People v. Belknap, 2014 IL 117094, ¶ 41.
¶ 63        As a threshold matter, defendant forfeited this issue on appeal because he did not object
       below to the trial court’s failure to comply with Rule 431(b), nor did he include the issue in his
       posttrial motion. Id. ¶ 47. However, the plain-error doctrine allows a reviewing court to
       consider a forfeited error when (1) a clear or obvious error occurred and the evidence is so
       closely balanced that the error alone threatened to tip the scales of justice against the
       defendant, regardless of the seriousness of the error, or (2) a clear or obvious error occurred
       and that error is so serious that it affected the fairness of the defendant’s trial and challenged
       the integrity of the judicial process, regardless of the closeness of the evidence. People v.
       Thompson, 238 Ill. 2d 598, 613 (2010); People v. Piatkowski, 225 Ill. 2d 551, 564-65 (2007).
       In plain-error review, the burden of persuasion rests with the defendant. Thompson, 238 Ill. 2d
       at 613. The first step of plain-error review is determining whether any error occurred. Id.
¶ 64        The State concedes, and we agree, that the trial court’s failure to expressly ask the
       prospective jurors if they understood Rule 431(b) principles amounts to error. See People v.
       Wilmington, 2013 IL 112938, ¶ 32. Here, although the trial court admonished the prospective
       jurors regarding the principles set out in Rule 431(b), the record shows that the court did not
       expressly ask the prospective jurors if they understood those principles. It is well settled that a
       trial court errs when it fails to ask prospective jurors whether they both understand and accept
       the principles set forth in Rule 431(b). Belknap, 2014 IL 117094, ¶ 46. Furthermore, the failure
       to ask the jury whether it understands the principles of Rule 431(b), by itself, constitutes error.
       Id. Therefore, we must consider whether the trial court’s error prejudiced defendant. People v.
       Herron, 215 Ill. 2d 167, 187, 192 (2005).
¶ 65        Defendant does not argue that the trial court’s violation of Rule 431(b) is reviewable under
       the second prong of plain error, permitting review where an error is so serious that it affected
       the fairness of defendant’s trial and challenged the integrity of the judicial system. See
       Thompson, 238 Ill. 2d at 610-15 (finding that a violation of Rule 431(b) does not satisfy the
       second prong of plain error). Rather, defendant argues, under the first prong of the plain-error

                                                   - 13 -
       doctrine, that the error threatened to tip the scales of justice against him because the evidence at
       trial was closely balanced.
¶ 66        Under the first prong of plain error, “prejudice rests not upon the seriousness of the error
       but upon the closeness of the evidence.” People v. Sebby, 2017 IL 119445, ¶ 68. As a result,
       defendant must show that the evidence was so closely balanced that the error alone severely
       threatened to tip the scales of justice against him. Herron, 215 Ill. 2d at 187; see also Sebby,
       2017 IL 119445, ¶¶ 51, 68-69 (“The only question in a first-prong case, once clear error has
       been established, is whether the evidence is closely balanced.”). This requires the reviewing
       court to undertake a common sense analysis of all evidence in context (Belknap, 2014 IL
117094, ¶ 50), including evidence regarding the witnesses’ credibility and evidence on the
       elements of the charged offense. Sebby, 2017 IL 119445, ¶ 53.
¶ 67        Because we have reversed the felony murder conviction but affirmed the finding of guilty
       as to the lesser included offense of aggravated battery with a firearm, we consider whether the
       evidence as to that offense was closely balanced.
¶ 68        In this case, two witnesses, Ms. Allen and Mr. Thomas, testified consistently as to seeing
       defendant at the park with a gun on the night in question. Mr. Thomas testified that he was
       assisting Mr. Barrow into the car when defendant pointed a gun in his direction and then fired
       the gun. The bullet struck Mr. Thomas in the leg and went through his hip and thigh. As a
       result, Mr. Thomas suffered and continues to have nerve damage and difficulty standing on the
       injured leg.
¶ 69        Mr. Thomas’s testimony was corroborated by the parties’ stipulation that, if called, an
       evidence technician would testify that, shortly after the incident, he photographed and
       collected four fired cartridge cases on Douglas Boulevard and photographed blood on the
       street near Mr. Barrow’s car.
¶ 70        After the shooting, Mr. Thomas identified defendant from a lineup as the shooter. See
       People v. Starks, 2014 IL App (1st) 121169, ¶ 48 (“It is well established that a single witness’s
       identification is sufficient to sustain a conviction if the witness viewed the accused under
       circumstances permitting a positive identification.”). Although Mr. Thomas’s identification
       contained inconsistencies, we note that these inconsistencies were fully explored at trial and do
       not render his identification invalid but, rather, go to the weight to be afforded to his testimony
       by the trier of fact. See People v. Dukes, 40 Ill. App. 3d 490, 492 (1976).
¶ 71        The evidence of the aggravated battery with a firearm of Mr. Thomas, in this case, was not
       closely balanced, and defendant was not prejudiced by the trial court’s error during voir dire.
       Thus, he has forfeited review of this error.
¶ 72        Finally, although the parties agree that defendant’s mittimus should be corrected to reflect
       four additional days of sentence credit for the time defendant spent in presentence custody, we
       need not consider this argument, as we are remanding for resentencing on the lesser-included
       offense of aggravated battery with a firearm.
¶ 73        In sum, we reverse defendant’s conviction for felony murder but affirm the finding of guilt
       as to the lesser-included offense of the aggravated battery with a firearm of Mr. Thomas and
       remand for resentencing on that offense. See Rosenthal, 394 Ill. App. 3d at 508, 516 (holding
       aggravated battery with a firearm is a lesser-included offense of felony murder predicated on
       aggravated battery with a firearm and, upon reversing defendant’s conviction for felony
       murder, remanding the case for sentencing on defendant’s conviction for aggravated battery


                                                    - 14 -
       with a firearm).

¶ 74      Affirmed in part, reversed in part, and remanded.




                                                - 15 -